          Case 1:14-cv-01928-MLB Document 528 Filed 12/28/18 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

JEFFREY GADDY,                        )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )    CIVIL ACTION FILE
                                      )    NO. 1:14-cv-01928-WSD
AMERICAN INTERSTATE                   )
INSURANCE COMPANY,                    )
                                      )
      Intervenor Plaintiff,           )
                                      )
v.                                    )
                                      )
TEREX CORPORATION and                 )
TEREX SOUTH DAKOTA, INC.              )
                                      )
      Defendants.                     )

TEREX DEFENDANTS’MOTION TO CERTIFY QUESTIONS OF STATE
         LAW TO THE SUPREME COURT OF GEORGIA

      COME NOW, Defendants Terex Corporation and Terex South Dakota, Inc.

(collectively, the “Terex Defendants”), and hereby file their Motion to Certify

Questions of State Law to the Supreme Court of Georgia. In support hereof, Terex

Defendants rely on their Memorandum Of Law In Support, which is being filed

contemporaneously herewith. Terex Defendants respectfully request that the Court

GRANT their Motion and grant such further relief as the Court deems just and

proper.
       Case 1:14-cv-01928-MLB Document 528 Filed 12/28/18 Page 2 of 4




     Respectfully submitted this 28th day of December, 2018.

                                      WEINBERG, WHEELER, HUDGINS,
                                          GUNN & DIAL, LLC


                                      By: /s/ Frederick N. Sager, Jr.
                                         Frederick N. Sager, Jr.
                                         Georgia Bar No. 622070
                                         Mark R. Johnson
                                         Georgia Bar No. 395042
                                         Frederick L. Cooper, IV
                                         Georgia Bar No. 785392
                                         Attorneys for Defendants Terex
                                        Corporation and Terex South Dakota


3344 Peachtree Road, NE, Suite 2400
Atlanta, Georgia 30326
404.876.2700 Office
404.875.9433 Facsimile
rsager@wwhgd.com
mjohnson@wwhgd.com
dcooper@wwhgd.com




                                      -2-
       Case 1:14-cv-01928-MLB Document 528 Filed 12/28/18 Page 3 of 4




    RULE 7.1D CERTIFICATE OF TYPE, FORMAT AND FONT SIZE

      Pursuant to Local Rule 7.1D of the United States District Court of the

Northern District of Georgia, the undersigned certifies that the foregoing

submission to the Court was computer-processed, double-spaced between lines,

and used Times New Roman font of 14 point size.

      This 28th day of December, 2018.


                                    By: /s/ Frederick N. Sager, Jr.
                                        Frederick N. Sager, Jr.
                                       Georgia Bar No. 622070
                                        rsager@wwhgd.com
                                        Attorneys for Defendants Terex
                                       Corporation and Terex South Dakota




                                     -3-
       Case 1:14-cv-01928-MLB Document 528 Filed 12/28/18 Page 4 of 4




                         CERTIFICATE OF SERVICE

      This is to certify that I have this day served a copy of the within and

foregoing on all parties in the foregoing matter via CM/ECF e-filing, to wit:

                            Christian A. Pecone, Esq.
                          SAVELL & WILLIAMS, LLP
                               2700 Harris Tower
                              233 Peachtree Street
                               Atlanta, GA 30303
                          Counsel for Intervenor/Plaintiff

                             Lance A. Cooper, Esq.
                             Andrew S. Ashby, Esq.
                              THE COOPER FIRM
                          531 Roselane Street, Suite 200
                              Marietta, GA 30060
                              Counsel for Plaintiff

                            Darren Summerville, Esq.
                           The Summerville Firm, LLC
                          400 Colony Square, Suite 2000
                            1201 Peachtree Street NE
                               Atlanta, GA 30361
                             Co-Counsel for Plaintiff

      This 28th day of December, 2018.

                                       By: /s/ Frederick N. Sager, Jr.
                                           Frederick N. Sager, Jr.
                                          Georgia Bar No. 622070
                                           rsager@wwhgd.com
                                           Attorneys for Defendants Terex
                                          Corporation and Terex South Dakota




                                        -4-
